Case 8:19-cv-02204-VMC-AEP Document 1 Filed 09/03/19 Page 1 of 5 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 SHAUN WILLIAMS

          Plaintiff,

 v.                                            CASE NO.

 JDM EXPEDITE, INC. and
 ALEKSANDAR KRAGOVIC, an
 individual,

       Defendants.
 __________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, SHAUN WILLIAMS, by and through undersigned counsel, brings this

 action against Defendants, JDM EXPEDITE, INC. (“Corporate Defendant”) and

 ALEKSANDAR KRAGOVIC, (“Defendant Kragovic”), (collectively as “Defendants”),

 and in support states as follows:

                              JURISDICTION AND VENUE

          1.     This is an action for damages in excess of $15,000, exclusive of interest,

 fees, and costs, for violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

 etseq.

          2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

 U.S.C. § 201 etseq.

          3.     Venue is proper in the Middle District of Florida, because all of the events

 giving rise to these claims occurred in Sarasota County, Florida, which lies within the

 Middle District.


                                              1
Case 8:19-cv-02204-VMC-AEP Document 1 Filed 09/03/19 Page 2 of 5 PageID 2




                                          PARTIES

        4.     Plaintiff is a resident of Sarasota County, Florida.

        5.     Corporate Defendant operates a trucking company in Alsip, in Cook

 County, Illinois. Defendant Kragovic is the president and CEO of Corporate Defendant.

        6.     Defendant Kragovic is an individual owner and the president and CEO of

 Corporate Defendant and exercises significant day-to-day control over Corporate

 Defendant including, with respect to personnel decisions, management of employee

 compensation, and daily business operations.

                               GENERAL ALLEGATIONS

        7.     Plaintiff has satisfied all conditions precedent, or they have been waived.

        8.     Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

        9.     Plaintiff requests a jury trial for all issues so triable.

        10.    At all times material hereto, Plaintiff was “engaged in commerce" within

 the meaning of sections 6 and 7 of the FLSA, and as such was subject to the individual

 coverage of the FLSA.

        11.    At all times material hereto, Plaintiff was an “employee” of Defendants

 within the meaning of the FLSA.

        12.    At all times material hereto, Defendants were an “employer” within the

 meaning of the FLSA, 29 U.S.C. § 203(d).

        13.    Defendants continue to be an “employer” within the meaning of the FLSA.




                                               2
Case 8:19-cv-02204-VMC-AEP Document 1 Filed 09/03/19 Page 3 of 5 PageID 3




        14.     At all times material hereto, Defendants were and continue to be an

 enterprise "engaged in commerce” within the meaning of the FLSA, 29 U.S.C. §§ 203(r)

 and 203(s).

        15.     At all times relevant to this action, the annual gross sales volume of

 Defendants exceeded $500,000 per year.

        16.     Thus, Plaintiff is a “non-exempt employee” who is covered by the FLSA.

        17.     At all times material hereto, the work performed by Plaintiff was directly

 essential to the business performed by Defendants.

        18.     At all times relevant to this action, Plaintiff was hired as a company driver

 hauling cargo in interstate commerce.

                                          FACTS

        19.     Plaintiff began working for Defendants as a company driver in March 2019,

 and he worked in this capacity until May 2019.

        20.     At all times material hereto, Plaintiff worked hours at the direction of

 Defendants, and he was not paid the applicable minimum wage for all of the hours that he

 worked.

        21.     Defendants failed to pay Plaintiff his statutory minimum wage for all of his

 hours, in violation of the FLSA.

        22.     Defendants’ actions were willful, and showed reckless disregard for the

 provisions of the FLSA.




                                              3
Case 8:19-cv-02204-VMC-AEP Document 1 Filed 09/03/19 Page 4 of 5 PageID 4




                     COUNT I – FLSA MINIMUM WAGE VIOLATION

        23.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 22

 of this Complaint, as though fully set forth herein.

        24.     During the statutory period, Plaintiff worked for Defendants and was not

 paid a minimum wage for the hours he worked, as mandated by the FLSA.

        25.     The foregoing conduct, as alleged, constitutes a willful violation of the

 FLSA within the meaning of 29 U.S.C. § 255(a).

        26.     As a result of the foregoing, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff demands:

                a)      Judgment against Defendants for an amount equal to Plaintiff’s

                        unpaid back wages at the applicable statutory minimum wage;

                b)      Judgment against Defendants, stating that Defendants’ violations of

                        the FLSA were willful;

                c)      An amount equal to Plaintiff’s minimum wage damages as

                        liquidated damages;

                d)      To the extent liquidated damages are not awarded, an award of

                        prejudgment interest;

                e)      A declaration that Defendants’ practices as to Plaintiff were

                        unlawful, and a grant of equitable relief to Plaintiff;

                f)      All costs and attorney’s fees incurred in prosecuting this claim; and

                g)      For such further relief as this Court deems just and equitable.




                                               4
Case 8:19-cv-02204-VMC-AEP Document 1 Filed 09/03/19 Page 5 of 5 PageID 5




                                JURY TRIAL DEMAND

       Plaintiff demands a trial by jury as to all issues so triable.

       Dated this 3rd day of September, 2019.

                                               Respectfully submitted,


                                               /s/ Brandon J. Hill________________
                                               BRANDON J. HILL
                                               Florida Bar Number: 0037061
                                               WENZEL FENTON CABASSA, P.A.
                                               1110 North Florida Ave., Suite 300
                                               Tampa, Florida 33602
                                               Direct: 813-337-7992
                                               Main: 813-224-0431
                                               Facsimile: 813-229-8712
                                               Email: bhill@wfclaw.com
                                               Email: jcornell@wfclaw.com
                                               Email: rcooke@wfclaw.com
                                               Attorney for Plaintiffs




                                              5
